Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
RESPONSE TO ELECTION/RESTRICTION

Applicant’s election without traverse of group I, drawn to compounds of the formula I, salts, and simple compositions thereof and elected species (Form A, HBr salt of compound 1) in the reply filed on 6/15/2021 is acknowledged.
The requirement is still deemed proper and is therefore made FINAL.
The examiner notes that claims 257-260 were left out of group I and thanks Applicants for pointing out the discrepancy. For the record, group I consists of claims 1-3,82-83,188-189,197-198,238-239,247-248,252-253, 257-260, and 262.
Claims 2, 3, 82, 83, 188, 189, 238, 239, 247, 248, 252, 253, 261, and 263 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

An action on the merits of claims 1, 197, 198, 257-260, and 262 is contained herein. Applicant’s elected species was found free of the art and the search expanded to cover the full scope of formula 1.


Priority
This application claims priority to U.S. Provisional Application No. 62/790,342, filed on January 9, 2019.


Information Disclosure Statement
The examiner has considered the references cited in the information disclosure statement filed of record. 
Specification
Applicant is reminded of the proper content of an Abstract of the Disclosure, see MPEP 608.01(b).
In chemical patent abstracts for compounds or compositions, the general nature of the compound or composition should be given as well as its use, e.g., "The compounds are of the class of alkyl benzene sulfonyl ureas, useful as oral anti-diabetics."  Exemplification of a species could be illustrative of members of the class.  For processes, the type reaction, reagents and process conditions should be stated, generally illustrated by a single example unless variations are necessary.  

It is recommended that the structure of Formula I be inserted into the abstract to accurately illustrate the claimed invention.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 257-260, and 262 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of US Patent 10,357,489.  Although the conflicting claims are not identical, they are not patentably distinct from each other because there is significant overlap between the two applications.
In regard to claims 1 and 260 of the instant application which is drawn to solid forms comprising the formula 1 and compositions thereof; the compounds/compositions recited in claims 1-3 (see claims 9-10 for compositions) of patent ‘489 may anticipate the claimed solid forms since the forms must simply include the compound of formula I. Claim 257 which is drawn to the salts of formula 1 would be rendered obvious since the patent claims recite this particular compound and salts thereof (see claim 2 for example and col. 33, line 4 for specific salts such as L-tartrate). Thus the claims are not considered independent and distinct from each other.

s 1, 257, 259, 260, and 262 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-67 of copending Application No. 16/737,721.  Although the conflicting claims are not identical, they are not patentably distinct from each other because there is significant overlap between the two applications.
In regard to claims 1 and 260 of the instant application which is drawn to solid forms comprising the formula 1 and compositions thereof; the compounds/compositions recited in copending application ‘721 may anticipate the claimed solid forms since the forms must simply include the compound of formula I. Claim 257 which is drawn to the salts of formula 1 would be rendered obvious since the copending claims recite this particular compound and salts thereof (see claim 1 for example). Thus the claims are not considered independent and distinct from each other.
This is a provisional obviousness-type double patenting rejection because the conflicting claims have not in fact been patented.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 1, 197, 198, and 260 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out 
In claim 1, the scope of “A solid form” in the preamble is not specifically articulated in the specification. The disclosure recites some vague examples at [0012] such as crystalline forms but is the scope of the term limited to these or more? To complicate the issue, the preamble also uses “comprising” which suggests other components may also be present as in a composition. Would the latter then suggest that these compositions should be in a “solid dosage form” or something else? Therefore the scope is unclear and claims dependent on it are unclear as well. If the claims are simply drawn to polymorphys, salts, etc. of the formula I it should be clearly articulated in the claim while the preamble should simply read “A compound of formula I or a pharmaceutically acceptable salt, polymorph, etc. thereof” to obviate the issue. The examiner will assume all possibilities in terms of prior art until the issue is resolved.  See In re Zletz, 13 USPQ2d 1320, 1322, “An essential purpose of patent examination is to fashion claims that are precise, clear, correct and unambiguous.”  


Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –






Claims 1, 257-260, and 262 are rejected under 35 U.S.C. 102(a)(2) as being anticipated over (US Patent 10,357,489).
Patent ‘489 teaches the compound and salts of formula 1 (see claim 2 and col. 70 for example and col. 33, line 4 for specific salts such as L-tartrate). Compositions are also described at col. 58, line 52. Thus the claims are anticipated since the claimed solid forms must simply include the compound of formula I.





Conclusion


No claims are allowed.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MCDOWELL whose telephone number is (571)270-5755.  The examiner can normally be reached on 8:30-6 MF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya can be reached at 571-272-0806.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/BRIAN E MCDOWELL/Primary Examiner, Art Unit 1624